Exhibit 10.16

THE LUBRIZOL CORPORATION

FINANCIAL PLANNING PROGRAM

(As Amended, November 9, 2010)

Introduction

The Board of Directors (“the Board”) of The Lubrizol Corporation (“the Company”)
wishes to assist certain key employees by alleviating the burden associated with
personal financial, tax, and estate planning matters, as they focus on Lubrizol
business. The Company will assist such employees by encouraging them to seek
professional assistance for such matters. To further such purpose, The Lubrizol
Corporation Financial Planning Program (“the Program”) has been designed to pay
for such financial planning. Accordingly, the Program is hereby adopted by the
Company as hereinafter set forth.

Applicability of the Program

Eligibility

The Organization and Compensation Committee of the Board (“the Committee”) may
approve monetary sums as payments by the Company to firms selected to provide
Covered Professional Services (“Preferred Providers”) to Key Employees
(“Award”). “Key Employees” shall mean those employees of the Company, or its
subsidiaries, so designated by the Committee. A Key Employee will be notified by
letter from the Company of the approval of an Award.

Frequency and Amount of Awards

The Committee may approve Awards on an annual basis and at such levels as it
deems appropriate.

Covered Professional Services

Covered Professional Services may include some or all of the following services:

 

  •  

Professional services for financial planning, including retirement, estate and
insurance planning (Services provided for the preparation of any will or trust
are not included in any Award).

 

  •  

Professional services for the management of assets, or for record keeping with
respect to assets.

 

  •  

Professional services for tax planning, including services for income, gift and
estate planning, and audits. (Services provided in connection with the handling
of tax controversies are not included in any Award.)

 

  •  

Professional services for tax return preparation for the Key Employee, the Key
Employee’s spouse, and for those dependent children of the Key Employee.

Termination of Employee

(a) An Award will lapse upon the Key Employee’s voluntary or involuntary
separation from service prior to retirement.



--------------------------------------------------------------------------------

(b) Upon the separation from service of a retirement-eligible Key Employee the
Award will continue through the end of the year in which the separation from
service occurred.

(c) Upon the Key Employee’s disability, the Key Employee shall receive an Award
for the first year following the year in which the disability occurred. For
purposes of this paragraph (c), the term “disability” means (A) the Key Employee
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; or (B) the Key Employee is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering employees of the
Company.

(d) Upon the death of a Key Employee, the Key Employee’s spouse or personal
representative may use an Award for the first year following the year in which
the death occurred.

Miscellaneous

The Company may withhold from the Key Employee’s salary all federal, state, city
or other taxes as shall be required pursuant to any law or government regulation
or ruling.

Any Award under this Program during the Key Employee’s taxable year will not
affect Awards that may be provided in any other taxable year. The right to an
Award is not subject to liquidation or exchange for another benefit.

The Company has the sole power to interpret the terms of this program.

The amount of in-kind benefits provided during the Key Employee’s taxable year
does not affect the in-kind benefits provided in any other taxable year. The
right to in-kind benefits is not subject to liquidation or exchange for another
benefit.

Amendment and Termination

The Program may be terminated or amended in any respect by the Company.

409A

The terms of this Plan will be interpreted as necessary to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
and the regulations promulgated thereunder.

 

2